Citation Nr: 0933770	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to disability evaluation greater than 30 
percent for a right knee disability, status post total right 
knee replacement from January 1, 2006 to September 17, 2008.

2. Entitlement to disability evaluation greater than 60 
percent for a right knee disability, status post total right 
knee replacement beginning September 18, 2008. 

3. Entitlement to a compensable disability evaluation for 
pleuritis and pneumonia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 to February 
1956 and July 1958 to January 1976. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas which denied an increased evaluation for a right 
knee disability, then evaluated as 10 percent, and denied an 
compensable evaluation for pleuritis, residual of pneumonia.  

During the appeal period, the Veteran underwent a total right 
knee replacement.  The RO thereafter issued a rating decision 
in May 2005 and assigned a temporary total  evaluation 
effective November 12, 2004 for the service-connected right 
knee disability based on the need for convalescence following 
surgery for a total knee replacement.  An evaluation of 30 
percent was assigned thereafter, effective on January 1, 
2006.  As a result of the knee replacement, the diagnostic 
code under which the right knee disability was originally 
rated was changed to Diagnostic Code 5055 to comport with the 
post-operative status of the total right knee replacement.

A June 2007 Board decision denied an evaluation greater than 
10 percent for a right knee disability prior to November 12, 
2004.  The Board remanded the issues of an increased rating 
for right knee disability, status post total knee replacement 
beginning on January 1, 2006, and a compensable rating for 
pleuritis and pneumonia for VA examinations.  

In June 2008 the Board again remanded the issues of an 
increased evaluation for a right knee disability, status post 
total knee replacement, and a compensable evaluation for 
pleuritis, residual of pneumonia to comply with the June 2007 
Board remand instructions. 

A November 2008 rating decision increased the evaluation of 
the right knee disability, status post total knee replacement 
to 60 percent effective September 18, 2008.  

As the 30 percent evaluation beginning January 1, 2006 and 
the 60 percent evaluation beginning September 18, 2008 for 
right knee disability, status post total knee replacement do 
not constitute a full grant of all benefits possible, and as 
the Veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased evaluation for a right knee 
disability remains pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1. During the period between January 1, 2006 and September 
17, 2008 medical evidence does not show that the service-
connected right knee disability, status post total knee 
replacement was manifested by chronic residuals consisting of 
severe painful motion or weakness; nor intermediate degrees 
of residual weakness, pain or limitation of motion due to 
ankylosis, limited extension of the leg limited to 30 
degrees, or nonunion of the tibia and fibula with loose 
motion, requiring a brace. 

2. Beginning on September 18, 2008, the service connected 
status-post total right knee replacement, has been manifested 
by chronic residuals consisting of severe painful motion or 
weakness. 

3. The service connected pleuritis and pneumonia is 
manifested by no worse than FEV-1/FVC of 71 to 80 percent; 
has never been demonstrated.




CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability evaluation 
greater than 30 percent for a right knee disability, status 
post total knee replacement from January 1, 2006 to September 
17, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2008).

2. The criteria for the assignment of a disability evaluation 
greater than 60 percent for a right knee disability, status 
post total knee replacement beginning September 18, 2008 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2008).

3. The criteria for the assignment of a disability evaluation 
of 10 percent, but no higher, for pleuritis and pneumonia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 6845 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the Veteran pre-adjudication notice by letter 
dated April 2004.  This letter substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  
  
The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, a subsequent duty-to-assist letter 
was sent to the Veteran after the initial adjudication, in 
June 2008, which provided notice of how disability ratings 
are assigned and included the specific rating criteria 
pertaining to right knee disability status post total knee 
replacement and pleuritis and pneumonia.  This letter was 
followed by a November 2008 Supplemental Statement of the 
Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has afforded the Veteran physical examinations, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 



Right knee disability, status post total knee replacement 

The Veteran seeks an increased rating for the service-
connected right knee disability, status post total knee 
replacement.  It is appropriate to consider whether separate 
ratings should be assigned for separate periods of time based 
on the facts found, a practice known as 'staged' ratings Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  It is of particular 
significance in this case given that the Veteran was granted 
a partial increased evaluation during the appeal period.  

Since the date of the Veteran's claim for an increased 
evaluation, received on March 4, 2004, the service-connected 
right knee disability has been evaluated as 10 percent 
disabling prior to November 12, 2004, 100 percent disabling 
from November 12, 2004 to December 31, 2005, 30 percent 
disabling from January 1, 2006 to September 17, 2008, and 
evaluated as 60 percent thereafter.  The evaluation for the 
time period prior to November 12, 2004 was adjudicated in the 
June 2007 Board decision.  The period of time during which 
the 100 percent rating is assigned is not for consideration 
as that is the highest possible rating assignable.  Thus, the 
only periods for consideration are: (1) the period after the 
temporary total rating, January 1, 2006 to September 17, 2008 
during which a 30 percent evaluation is currently assigned 
and (2) the period beginning September 18, 2008 for which a 
60 percent evaluation is currently assigned, both pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055.   

The Veteran's service-connected right knee disability, status 
post total knee replacement, is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 based on total knee 
replacement. 

Diagnostic Code 5055 provides for a 100 percent rating for 
one year following implantation of a prosthesis after 
prosthetic replacement of a knee joint.  Thereafter, a 60 
percent rating is assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee is rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent.

A June 2005 VA examination was conducted however the 
evaluation was conducted during the time period that the 
Veteran was evaluated as 100 percent disabling following a 
total knee replacement therefore the Veteran's right knee 
condition is considered to be totally disabling at that time 
and it has no probative value as to his right knee condition 
beginning January 1, 2006. 

At the July 2007 VA examination the Veteran complained of 
pain and limited motion, particularly flexion with no 
reported periods of flare up.  He uses a cane but wears a 
brace only on the left knee.  The Veteran reported his 
condition had no effect on his occupation as he is retired.  
His activities of daily living were affected in that 
weightbearing activities and arising from a seated position 
was painful, and flexing his knee was also painful.  The 
Veteran's range of motion of the knee was measured as 5 to 70 
degrees flexion with pain.  His knee was tender diffusely 
with no effusion, no instability to vargus or valgus stress 
test, and a negative Lachman's test.  

At the September 2008 VA examination the Veteran complained 
of constant pain in his right knee. He reported that it was 
difficult to arise from a seated position or the floor.  The 
Veteran's activities of daily living were affected as 
weightbearing activities were painful and it was difficult to 
get in and out of a car.  He reported an increase in pain 
when he is sleeping.  The examiner found him to have a 
limping gait with a cane.  His right knee range of motion was 
5 to 60 degrees with pain throughout the range.  The examiner 
also found diffuse tenderness and pain about the knee with no 
effusion, no instability and a negative Lachman's test.  No 
additional limitations following repetitive use apart from 
increased pain were found.  The examiner opined that the 
Veteran's current condition was severe due to pain and 
limited flexion of his knee. 

No additional VA or private medical evidence was received 
addressing the Veteran's right knee condition during the time 
period on appeal, January 1, 2006 to present. 

The Veteran's right knee disability, status post total knee 
replacement, is currently evaluated as 30 percent disabling 
for the period January 1, 2006 to September 17, 2008.  

An evaluation greater than 30 percent under Diagnostic Code 
5055 may be assigned for intermediate degrees of residual 
weakness, pain or limitation of motion by analogy to 
Diagnostic Codes 5256, 5261 or 5262.  The medical evidence 
shows no ankylosis, no limitation of extension to 30 degrees, 
and no impairment of tibia and fibula with nonunion requiring 
a brace, therefore an evaluation by analogy to Diagnostic 
Codes 5256, 5261 or 5262 for an evaluation greater than 30 
percent is not warranted.  

A 60 percent evaluation under Diagnostic Code 5055 is 
warranted for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  The medical 
evidence shows that in July 2007 the Veteran complained of 
pain and limited motion, conversely in September 2008 he 
complained of constant pain, was found to have a limping gait 
even with use of a cane, had increased pain after sleeping 
and with repetitive use, and the examiner diagnosed his 
condition to be severe.  There is no medical evidence that 
the Veteran had chronic residuals of severe painful motion or 
weakness of his right knee prior to September 18, 2008, 
therefore an evaluation greater than 30 percent is not 
warranted under Diagnostic Code 5055 during that time period. 

The Veteran's right knee disability, status post total knee 
replacement, is currently evaluated as 60 percent disabling 
for the period beginning September 18, 2008.  A 60 percent 
evaluation is the highest evaluation warranted under 
Diagnostic Code 5055 after one year following implantation of 
a prosthesis, therefore a higher evaluation under Diagnostic 
Code 5055 is not for consideration.   

A separate disability evaluation is possible for other 
impairment of the knee including recurrent subluxation or 
lateral instability, under Diagnostic Code 5257.  Slight 
recurrent subluxation or lateral instability of the knee is 
rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent 
disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling.  38 
C.F.R. § 4.71a.  However a separate compensable rating under 
Diagnostic Code 5257 for either time period is not warranted 
as there is no evidence of recurrent subluxation or lateral 
instability.  The medical evidence shows no instability to 
the vargus or valgus stress test, and a negative Lachman's 
test. 

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has complaints of pain in the right knee 
affecting his ability to do weightbearing activities.  Any 
functional impairment in the right knee, however, already has 
been considered by the 30 and 60 percent ratings assigned 
under Diagnostic Code 5055.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

The Veteran is assigned a 30 percent rating for the right 
knee disability based on total knee replacement for the 
period January 1, 2006 to September 17, 2008 and a 60 percent 
rating for the right knee disability based on total knee 
replacement beginning September 18, 2008.  

The Veteran genuinely believes that his right knee 
disability, status post total knee replacement should be 
rated higher than the currently assigned evaluations.  He is 
competent to report his symptomatology.  However, the Board 
is bound by the rating schedule and the Veteran's opinion is 
outweighed by the objective medical findings on multiple 
examinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The Board notes that the examinations were 
accomplished by qualified health professionals who recorded 
his complaints and symptoms, the objective findings on 
examination, and the effects of his disability on his 
occupational and social functioning.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and increased ratings for right 
knee disability, status post total knee replacement, greater 
than 30 percent from January 1, 2006 to September 17, 2008 
and greater than 60 percent beginning September 18, 2008, is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Pleuritis, and Pneumonia 

The RO granted service connection for pleuritis, residual of 
pneumonia in a May 1976 rating decision with a noncompensable 
evaluation assigned pursuant to Diagnostic Code 6899. 

In March 2004 the Veteran filed a claim for a compensable 
rating for his service connected pleuritis and pneumonia. 

The Veteran's condition was previously evaluated under 
38 C.F.R. § 4.97 Diagnostic Code 6817, pulmonary vascular 
disease, however the Veteran's condition is more accurately 
measured under Diagnostic Code 6845, chronic pleural effusion 
or fibrosis.  The assignment of a particular Diagnostic Code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
  
According to the regulations, chronic pleural effusion or 
fibrosis is considered a restrictive lung disease pursuant to 
38 C.F.R. § 4.97 Diagnostic Code 6845 and is rated under the 
General Rating Formula for Restrictive Lung Disease, or the 
primary disorder is rated.  

The General Rating Formula for Restrictive Lung Disease 
provides that when Forced Expiratory Volume in one second 
(FEV-1) is of 71- to 80-percent predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) is of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66- to 80-percent 
predicted a 10 percent rating is assigned.  Where there is 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56- to 65-percent predicted, a 
30 percent rating is assigned.  FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), warrants a 60 percent rating.  A maximum 100 percent 
rating is assigned when FEV-1 is less than 40 percent of 
predicted value, or; FEV-1/FVC is less than 40 percent, or; 
DLCO (SB) is less than 40-percent predicted, or; when maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; there is cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy is shown, or; pulmonary hypertension is present 
(shown by Echo or cardiac catheterization), or; there are 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy is required.  38 C.F.R. § 4.97. 

Notes to the General Rating Formula for Restrictive Lung 
Disease provide further rating guidance.  Note (1) provides 
that a 100-percent rating shall be assigned for pleurisy with 
empyema, with or without pleurocutaneous fistula, until 
resolved.  Note (2) provides that, following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  Note (3) provides that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion shall be rated at least 20-percent 
disabling.  Disabling injuries of shoulder girdle muscles 
(Groups I to IV) shall be separately rated and combined with 
ratings for respiratory involvement.  Involvement of Muscle 
Group XXI (Diagnostic Code 5321), however, will not be 
separately rated.  38 C.F.R. § 4.97. 

Post-bronchodilator studies are required when pulmonary 
function tests (PFT) are done for disability evaluation 
purposes except when the results of pre-bronchodilator tests 
are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.  
38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-
bronchodilator results are to be used in applying the 
evaluation criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-
bronchodilator values are to be used for rating purposes. 
38 C.F.R. § 4.96(d)(5).  

In May 2004 a VA examination diagnosed mild chronic 
bronchitis, status post previous pneumonias, and right sided 
pleuritis post-pneumonia.  A PFT was not conducted in 
conjunction with the VA examination as only the reference 
percentages were provided, and not any actual measurements. 

In June 2005 in conjunction with a VA examination, a 
Pulmonary Function Test was conducted which showed a FEV-1 of 
89 percent, FEV-1/FVC of 71 percent, and DLCO of 82 percent.  

In July 2007 a VA examination of the lungs diagnosed 
intermittent pleuritic chest pain, likely due to pleural 
adhesions, from a previous history of pneumonia.  A PFT was 
not conducted. 

A September 2008 VA examination diagnosed chronic bronchitis, 
and found evidence of significant impairment.  The September 
2008 PFT conducted in conjunction with the VA examination 
showed a FEV-1 of 93 percent, FEV-1/FVC of 71 percent, and 
DLCO of 92 percent.  

Under 38 C.F.R. § 4.97, DC 6845, a 10 percent rating is 
warranted where FEV-1 is 71 to 80 percent of predicted, or; 
FEV-1/FVC is 71 to 80 percent of predicted, or; DLCO (SB) is 
66 to 80 percent of predicted.  Both the June 2005 and 
September 2008 PFTs found the Veteran's FEV-1/FVC to be 71 
percent.  Thus, the evidence of record shows that a 10 
percent rating for the Veteran's pleuritis and pneumonia is 
warranted under DC 6845.
  
A 30 percent rating is not warranted as there is no evidence 
of a PFT where the  FEV-1 is 56 to 70 percent predicted, or; 
FEV-1/FVC is 56 to 70 percent of predicted, or; DLCO (SB) is 
56 to 65 percent of predicted.  38 C.F.R. § 4.97, DC 6845

The level of impairment of the lungs has been relatively 
stable throughout the appeal period, or at least has never 
been worse than reflected by the rating assigned.  Therefore, 
an application of staged ratings for pleuritis and pneumonia 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An evaluation of 10 percent and no greater for pleuritis and 
pneumonia is warranted. 

Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  However, there has been no showing that the 
service-connected right knee or pleuritis disabilities under 
consideration here have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has impairment of the right knee which 
results in some daily activity restrictions.  However, the 
regular scheduler standards contemplate the symptomatology 
shown in this case.  In essence, the evidence does not 
demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)


ORDER

Entitlement to disability evaluation greater than 30 percent 
for a right knee disability, status post total knee 
replacement from January 1, 2006 to September 17, 2008 is 
denied.

Entitlement to disability evaluation greater than 60 percent 
for a right knee disability, status post total knee 
replacement beginning September 18, 2008 is denied. 

Entitlement to a 10 percent, and no greater, disability 
evaluation for pleuritis and pneumonia is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


